NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRANDY MARIE SANDOVAL,                          No.    21-35213

                Plaintiff-Appellant,            D.C. No. 6:19-cv-00712-YY

 v.
                                                MEMORANDUM*
SETH MELVIN, Winston Police
Department,

                Defendant-Appellee,

and

SERGEANT TURNER,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Oregon
                  Youlee Yim You, Magistrate Judge, Presiding**

                             Submitted March 16, 2022**



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

       Brandy Marie Sandoval appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging that Officer Seth Melvin violated

her constitutional rights by using excessive force when arresting her. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, S.R. Nehad v. Browder,

929 F.3d 1125, 1132 (9th Cir. 2019), and we affirm.

       The district court properly granted summary judgment because Sandoval

failed to raise a genuine dispute of material fact as to whether Melvin’s use of

force was unreasonable in light of the facts and circumstances. See id. (setting

forth objective reasonableness standard for excessive force determinations);

Felarca v. Birgeneau, 891 F.3d 809, 817 (9th Cir. 2018) (“We may infer from the

minor nature of a plaintiff’s injuries that the force applied was minimal.”); Glenn v.

Washington County, 673 F.3d 864, 871-72, 876 (9th Cir. 2011) (balancing the

intrusion on an individual’s Fourth Amendment rights against the government’s

interest in that intrusion).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       All pending motions and requests are denied.

       AFFIRMED.


                                          2                                       21-35213